DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claims 1, 2, 6, and 9-18 are amended; and claims 3-5, 7, 8, 19, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/364,805 filed 07/20/2016.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving an attribute configuration that includes the content; generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier comprises a numerically-formatted integer that includes, as a separate and distinct bit fields, (i) a matrix row number, (ii) a matrix column number, (iii) an orientation, and (iv) a vertical level as bit fields; generating a road segment attribute that includes both (i) the content included in the attribute configuration, and (ii) the spatial reference identifier; and transmitting the road segment attribute to a first navigation system, wherein the first navigation system performs at least one navigation operation based on a first road database, the road segment attribute, and the spatial reference identifier included in the road segment attribute.” (in combination with the other limitations of the independent claims). 
The prior arts (Arikan and Kalra references) discloses generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier includes road attributes combined as bit fields in a numerically formatted integer but do not disclose generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier comprises a numerically-formatted integer that includes road attributes as separate and distinct bit fields, as being claimed.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165